This motion for summary judgment was filed by plaintiffs on April 29, 1981, and is not opposed by the defendant. The underlying action is for just compensation under the fifth amendment and was brought pursuant to authority in a special jurisdictional act passed by Congress on October 9, 1980, Pub.L. No. 96-405. There are no differences among the parties. The parties have come to an agreement about the correct formula to compute damages and also on the proper amount of recovery, which is $29,357,453. This court’s auditors have confirmed that that amount is correctly computed.
Accordingly, plaintiffs’ motion is granted, and judgment is entered for plaintiffs for $29,357,453, plus 5 percent interest on principal of $4,623,221 from April 16, 1981, to date of payment to plaintiffs.
*727On June 14, 1982 The United States Senate introduced Resolution 409 (97th Cong.) disapproving the plan for distribution of judgment funds awarded to the Gros Ventre Tribe of the Fort Belknap Reservation in Docket 649-80L.